DETAILED ACTION
CLAIMS 1, 4-7, AND 9-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 9-14 
 are allowed.
Claim Objections
Claim(s) 7 
 is objected to because of the following informalities:  
It contains a typographical error. Claim 7 recites “[a] hardware programmable state machine comprising: a DC-to-DC converter coupled with battery and configured to convert a battery voltage to a first DC voltage level ….” Emphasis added.. Examiner suggests the following language: “[a] hardware programmable state machine comprising: a DC-to-DC converter coupled with a battery and configured to convert the [[a]] battery voltage to a first DC voltage level ….”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1 and 7-11:
 “management unit … configured to ….”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 6, and 15-20
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 18, and 20 
 recite diagrams containing elements such as power states (as recited in claim 2, for instance), power events (as recited in claim 3, for instance), and power profiles (as recited in claim 5, for instance). Claims 4, 6, 18, and 20 also recite symbolic elements that are unclear to an extent that makes the claim indefinite. For instance, Claims 4 and 18 recite elements “t1” – “t13”, which lack antecedent basis. Further, claims 4, 6, 18, and 20 recite “arrow” elements which are not sufficiently described so as to establish the boundaries of what is being claimed. Accordingly, claims 4, 6, 18, and 20 are indefinite.
Claims 15-20
 recites the limitation “The system of claim 7 ….” Emphasis added. There is insufficient antecedent basis for this limitation in the claim. 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: ““The hardware programmable state machine of claim ….” Emphasis added. 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 - Is the claim to a process, machine, manufacture, or composition of matter? 
Step 2A, Prong 1 - If so, is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2B, Prong 2 – If so, does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B – If not, does the claim recite additional elements that amount to significantly more than the judicial exception?

Under this framework, Claim(s) 1 and 4-6
 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
 The recited method claims are directed to a process, machine, manufacture, or composition of matter. Here, a process/method is recited.
Step 2A, Prong 1
 Claim 1 recite(s) “selecting from a plurality of power events only those power events needed to perform the functions required for a specific application, so as to ensure the lowest possible power consumption and longest possible battery life, the selected power events of the plurality of power events constituting the application specific power events and defining the application specific power profile; generating programming instructions configured to cause the management unit circuit to implement the application specific power profile ….”. The claim(s) recite a mental process. In particular, claims 1-6 recite the concepts of observation, evaluation, judgement, and opinion. Here, the observation and judgement of selecting power events that ensure low power consumption are recited.
Step 2A, Prong 2

Step 2B
Finally, the elements recited in the preamble of claim 1 are insignificant extra-solution activity which are well understood, routine and conventional. Here, “dynamically programming a hardware programmable state machine comprising, a plurality of circuit blocks, and a management unit communicatively coupled with the plurality of circuit blocks and configured to implement the hardware programmable state machine defined by a dynamically created, application specific power profile having a plurality of application specific power events, each power event comprising a plurality of transitions between a plurality of power states, each power state defining a different operational state for the plurality of circuit blocks …  wherein the plurality of power states comprises at least some of a power off state (SO), and awake state (Si), and initialized state (S2), an active state (S3), a sleep state (S4), a listen state (S5), a deep sleep state (S6), and a hibernate state (S7), and wherein the plurality of application specific power events comprise a combination of a cold boot event (El), a warm boot event (E2), an active event (E3), a listen event (E4), a listen event (E5), a hibernate event (E6), and a powersave event (E7).”  is recited. 
These elements – dynamically programming a state machine, power states, circuit blocks, and a management unit which can implement the state machine – are well known and routine. See, for instance,  Shin et al., US 2015/0362987 Al, (“Shin”) cited in the previous action. Shin is directed to teaching a circuit (Shin Fig. 2 and Fig. 3) which varies power states in circuit blocks based on a state machine (Fig. Kardach et al., US 2004/0163005 Al, cited to in the parent application and on IDS dated 8/26/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim(s) 1 and 15
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 + 5 +8 of U.S. Patent No. US 10,817,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 + 5 + 8 of US 10,817,045 B2 anticipate claims 1 and 15 of the Instant Application.
Response to Arguments
Applicant's arguments filed 2/11/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Double Patenting
Applicant has indicated that a terminal disclaimer has been filed to address the double patenting rejection. (Remarks at p. 8). Examiner respectfully notes that it appears as though the TD has inadvertently not been filed.
Rejections under 35 U.S.C. § 112
Applicant argues that “claims 4, 6, and 7-20 are sufficiently definite. First, claims 4, 6, 18, and 20 are rejected because the terms ti-ti3 and the arrows in these claims lack antecedent basis. Applicant disagrees as these limitations don’t need antecedent basis and one of skill the art after reading the specification will understand the scope of the claims.” Remarks at p. 9.
Examiner respectfully disagrees. Though the claims are read in light of the specification as it would be interpreted by a person having ordinary skill in the art (“PHOSITA”) at the time the claimed invention was filed, it is also improper to import claim limitations from the specification. (See MPEP § 211.01.II). Here, in order to understand the metes and bounds of the claimed invention, the PHOSITA would need to import the portion of the specification that sets out what the “t” elements describe and what the arrow elements describe. 
Rejections under 35 U.S.C. § 101
“Applicant has amended the claims to make clear that there are not directed to a mental process.” Remarks at p. 9. Examiner respectfully disagrees. As outlined above, the subject matter of claims 1 and 4-6 fail to overcome the 101 analysis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187